DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6, Jiang in view of Doh is silent to the top of the main body with tubular shape is provided with a circle of sealing rib protruding upward;  two circles of coordinating ribs protruding downward are arranged in the periphery of the upper cover, a grooves is formed in middle of the coordinating rib at an inner circle;  and 
the two circles of coordinating ribs are separated by an interval to form an insertion slot, and the sealing rib is inserted into the insertion slot to form sealed insertion between the upper cover and the tubular main body. 
Claim 7 is dependent upon claim 6.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 5, 8-10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (Espacenet translation CN109183360A cited in IDS), and in further view of Doh (US 2011/0277515).
Regarding claim 1, Jiang figures 1-4 teach a detergent feeding device, comprising;  
at least one feeding chamber (11 addition chamber), arranged in the feeding box;  
a stop plate (22 dividing dam), for preventing water from flowing toward a water outlet (13 water outlet), being installed in the feeding chamber;  
a siphon (2 siphon structure, 21 siphon cap), arranged on the stop plate for communicating one side with the other side, so that at an upstream side of the stop plate, a detergent fed to the water box from the feeding box and water flow flows to a downstream side of the stop plate along the siphon, and flows out from the water box via the water outlet after being blocked by the stop plate and accumulated up to a water level for triggering a siphonic effect.[pages 1-3] 
 Jiang figure 1 does not explicitly teach a water box, a feeding box, installed in the water box.
Doh is directed towards a washing machine wherein figure 3 teaches a dispensing housing 53 provided with a detergent box 40 thereby reading on the claimed water box and feeding box, respectively.[0054]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a dispenser housing and detergent box as taught by Doh in the detergent feeding device of Jiang to introduce both liquid and sheet type fabric softeners.[0002]
Regarding claim 5, Jiang figures 2 and 3 suggests the siphon comprises a main body (21 siphon cap) which is fixedly installed or integrated onto the stop plate and is a tubular shape extending vertically and being hollow inside;  
a hollow portion of the main body with tubular shape is separated by the stop plate into two independent portions: a water inlet flow channel and a water outlet flow channel;  

 Regarding claim 8, Jiang figures 2 and 3 teach two sides (22 dividing dam), perpendicular to the stop plate, of the main body with tubular shape are planes, and 
two sides, parallel with the stop plate, of the main body with tubular shape are arc faces protruding toward an outer side of the main body. 
 Regarding claim 9, Jiang figure 2 teaches the stop plate (22 dividing dam) is installed in the feeding chamber in an overturning manner, 
the stop plate is in vertical position while the detergent is fed into the water box from the feeding chamber, 
and the stop plate is in horizontal or oblique position while washing powder is fed into the water box by the feeding chamber, so as to flush the washing powder to the water outlet. 
 Regarding claim 10, Jiang figure 2 suggests when the stop plate is at the vertical position, two sides of the stop plate are correspondingly are contact with inner walls of the feeding chamber, a lower side of the stop plate is correspondingly contact with the bottom wall of the feeding chamber. 
Regarding claim 13, Jiang figure 3 teaches at least one limit portion (212 partitioning plate) protruding to the inside of the feeding chamber is arranged on the inner walls of the feeding chamber for making the limit portion abut against the stop plate when the stop plate is in the vertical position. 
Claims 2-4, 11-12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (Espacenet translation CN109183360A cited in IDS) and Doh (US 2011/0277515), as applied to claim 1, and in further view Thier (GB 2187764 A cited in IDS).
Regarding claim 2, the detergent feeding device of Jiang and Doh is silent to the siphon is an inverted U-shaped flow channel, two ends of the inverted U-shaped flow channel are respectively located at two sides of the stop plate and a height of the flow channel at a corner is not smaller than a height of a top end of the stop plate. 
 Thier is directed towards a washing agent feed device in a washing machine wherein figure 1 teaches the siphon (5, 6) is an inverted U-shaped flow channel. Their further teaches each of the walls 3 and 4 can be brought into the lowered or raised setting as desired. Slide thrust guides for such walls can be provided in one or more positions in each chamber.[page 2 lines 69-75]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide an inverted U-shaped flow channel as taught in Thier because a change in shape is a matter of choice is an obvious design choice absent persuasive evidence that the particular configuration of that the claimed shape is significant.(MPEP 2144.04)
Regarding claim 3, Thier figure 1 suggests one end of the inverted U-shaped flow channel at the upstream side of the stop plate is a water inlet end (portion closest to limitation wall 3), and another end of the inverted U-shaped flow channel (portion closest to  slide thrust guide 1) at the downstream side of the stop plate is a water outlet end, and the water inlet end and the water outlet end are apart from a bottom wall of the feeding chamber by an interval for allowing the detergent and the water flow to flow into or out of the inverted U-shaped flow channel. 
 Regarding claim 4, Thier figure 1 suggests the water inlet end of the inverted U-shaped flow channel is higher than the water outlet end of the inverted U-shaped flow channel. 
 Regarding claim 11, Thier figure 1 suggests the bottom wall of the feeding chamber is arranged obliquely downward toward the water outlet in a direction vertical to the stop plate. 
 Regarding claim 12, Jiang teaches the siphon structure further includes a dividing dam disposed on two sides of the siphon cap, and the two dividing dams are rotatably connected to the inner wall of the adding cavity thereby suggesting two ends of the top of the stop plate are respectively provided with rotary shafts protruding outward, the two rotary shafts are arranged coaxially and penetrate respectively into side walls of the feeding chamber, such that the stop plate is installed onto the feeding box in an axial rotation manner.[page 1]
Regarding claim 14, Jiang figure 2 teaches the siphon (2 siphon structure) comprises a main body (21 siphon cap)which is fixedly installed or integrated onto the stop plate (22 dividing dam) and is a tubular shape extending vertically and being hollow inside;  
a hollow portion of the main body with tubular shape is separated by the stop plate (212 partitioning plate) into two independent portions: a water inlet flow channel and a water outlet flow channel;  
a top of the main body with tubular shape is buckled with an upper cover (211 cap body) in a sealing manner, a lower side of the upper cover is provided with a groove sinking inward and communicating tops of the water inlet flow channel and the water outlet flow channel.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711